Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious a vaporizer unit for a personal vaporizer device, comprising: an exterior housing enclosing a reservoir for storing a liquid to be vaporized; a liquid delivery means conveying the liquid from the reservoir to a heating element for vaporization; wherein the liquid delivery means comprises at least a first side in contact with or forming a wall of the reservoir and a second side in contact with the heating element fluidly connected with the first side and wherein the heating element comprises an electrically conductive cover or coating applied to the second side of the liquid delivery means, wherein the liquid delivery means comprises a porous material for conveying the liquid from the reservoir to the heating element via capillary action, and wherein the electrically conductive cover or coating is a coating that at least partially extends into at least a portion of individual pores on a surface of the porous material forming the liquid delivery means, and wherein the electrically conductive cover or coating provided on the wall of the reservoir formed by the liquid delivery means is substantially porous or includes a plurality of holes for transmission of liquid and/or vapour therethrough.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831